[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION DISMISSING THE PETITION
It has come to the attention of the Court that there is presently pending a petition for writ of habeas corpus by the same Petitioner in the Judicial District of New London, Docket No. CV 00-0556724. First, petitions are to be filed in the judicial district where the Petitioner is incarcerated. Radgowski Correctional Institution at Uncasville is not in the Hartford judicial district.
Secondly, the major claim in the case in Hartford, Docket No. CV 00-0599264 essentially claims that the Petitioner was denied his right to a speedy trial and in Paragraph L "the Petitioner claims ineffective assistance of appellate counsel." The issues described in the Hartford petition are all set forth in the New London Petition, specifically in the New London petition Paragraphs Q, R and S and CC.
Since there is a petition pending in New London, and since it is this Court's understanding that Petitioner has counsel for said petition and no counsel for the Hartford petition, the New London petition should go forward. The Petitioner cannot have the same issues litigated in two different habeas court.
Accordingly, the petition is this case is dismissed, sua sponte.
Rittenband, JTR